DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24, 26, 31, 32, 34 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10, 11 and 15-17 of U.S. Patent No. 11,275,348. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims contain all the limitations of the instant application.
Instant Application
U.S. Patent 11,275,348
21. A building system of a building comprising one or more storage devices, the one or more storage devices storing a digital twin of the building thereon, wherein the digital twin comprises a contextual description of the building representing a plurality of entities of the building, wherein the digital twin includes a graph including a plurality of nodes representing the plurality of entities and a plurality of edges between the plurality of nodes representing relationships between the plurality of entities, wherein the one or more storage devices have instructions stored thereon that, when executed by one or more processors, cause the one or more processors to: implement an agent for at least one entity of the plurality of entities, wherein the agent performs one or more operations on at least a portion of the digital twin to generate one or more operational settings associated with the at least one entity; wherein the agent ingests the one or more operational settings into the digital twin.
1. A building system of a building comprising one or more storage devices configured to store: a digital twin of the building, wherein the digital twin comprises a contextual description of the building representing a plurality of entities of the building, wherein the digital twin includes a graph including a plurality of nodes representing the plurality of entities and a plurality of edges between the plurality of nodes representing relationships between the plurality of entities…
4. The building system of claim 1, wherein the agent is configured to: receive data from equipment associated with the at least one entity, the data indicating operations of the equipment; process the data to generate one or more operational settings for the equipment; and perform at least one of: ingesting the one or more operational settings into the digital twin…
24. The building system of claim 21, wherein a type of the one entity is linked to a particular type of the agent.
1. …cause the agent to execute for at least one entity of the plurality of entities, wherein a type of the one entity is linked to the particular type of the agent…
26. The building system of claim 21, wherein the one or more storage devices store a plurality of agent templates; wherein the instructions cause the one or more processors to: determine whether to instantiate the agent by analyzing the digital twin; select an agent template from the plurality of agent templates in response to a determination to instantiate the agent; and instantiate the agent based on the agent template.
1. …instructions that, when executed by one or more processors, cause the one or more processors to: determine whether to instantiate an agent by analyzing the digital twin; select an agent template from the plurality of agent templates in response to a determination to instantiate the agent; instantiate the agent of a particular type based on the agent template…
31. A method of agent based digital twin processing, the method comprising: causing, by one or more processing circuits, a storage device to store a digital twin of a building, wherein the digital twin comprises a contextual description of the building representing a plurality of entities of the building, wherein the digital twin includes a graph including a plurality of nodes representing the plurality of entities and a plurality of edges between the plurality of nodes representing relationships between the plurality of entities; and implementing, by the one or more processing circuits, an agent to execute for at least one entity of the plurality of entities, wherein the agent performs one or more operations on at least a portion of the digital twin to generate one or more operational settings associated with the at least one entity; wherein the agent ingests the one or more operational settings into the digital twin.
10. A method of agent based digital twin processing, the method comprising: causing, by one or more processing circuits, a storage device to store a digital twin of a building, wherein the digital twin comprises a contextual description of the building representing a plurality of entities of the building, wherein the digital twin includes a graph including a plurality of nodes representing the plurality of entities and a plurality of edges between the plurality of nodes representing relationships between the plurality of entities…
11. The method of claim 10, further comprising: receiving, by the agent, data from equipment associated with the at least one entity, the data indicating operations of the equipment; processing, by the agent, the data to generate one or more operational settings for the equipment; and performing, by the agent, at least one of: ingesting the one or more operational settings into the digital twin…
32. The method of claim 31, wherein a type of the one entity is linked to a particular type of the agent.
10. …causing, by the one or more processing circuits, the agent to execute for at least one entity of the plurality of entities, wherein a type of the one entity is linked to the particular type of the agent…
34. The method of claim 31, further comprising: causing, by the one or more processing circuits, the storage device to store a plurality of agent templates; determining, by the one or more processing circuits, whether to instantiate the agent by analyzing the digital twin; selecting, by the one or more processing circuits, an agent template from the plurality of agent templates in response to a determination to instantiate the agent; and instantiating, by the one or more processing circuits, the agent based on the agent template.
10. …causing, by the one or more processing circuits, the storage device to store a plurality of agent templates; determining, by the one or more processing circuits, whether to instantiate an agent of a particular type by analyzing the digital twin; selecting, by the one or more processing circuits, an agent template from the plurality of agent templates in response to a determination to instantiate the agent; and instantiating, by the one or more processing circuits, the agent based on the agent template…
37. A system comprising: one or more computer readable medium that store a digital twin of a building thereon, wherein the digital twin comprises a contextual description of the building representing a plurality of entities of the building, wherein the digital twin includes a graph including a plurality of nodes representing the plurality of entities and a plurality of edges between the plurality of nodes representing relationships between the plurality of entities; and one or more processors configured to execute instructions stored on the one or more computer readable medium causing the one or more processors to: implement an agent to execute for at least one entity of the plurality of entities, wherein the agent performs one or more operations on at least a portion of the digital twin to generate one or more updates associated with the at least one entity; wherein the agent ingests the one or more updates into the digital twin.
15. One or more storage devices configured to store: a digital twin of a building, wherein the digital twin comprises a contextual description of the building representing a plurality of entities of the building, wherein the digital twin includes a graph including a plurality of nodes representing the plurality of entities and a plurality of edges between the plurality of nodes representing relationships between the plurality of entities… instructions that, when executed by one or more processors, cause the one or more processors to… cause the agent to execute for at least one entity of the plurality of entities, wherein a type of the one entity is linked to the particular type of the agent, wherein the agent performs a goal based algorithm on at least a portion of the digital twin to generate one or more updates for the digital twin associated with the at least one entity ; and update the digital twin based on the one or more updates for the digital twin generated by the agent.
38. The system of claim 37, wherein the agent is configured to: retrieve the portion of the digital twin associated with an algorithm executed by the agent; and execute the algorithm based on the portion of the digital twin to generate the one or more updates.
16. The one or more storage devices of claim 15, wherein the agent is configured to: retrieve the portion of the digital twin associated with an algorithm executed by the agent; and execute the algorithm based on the portion of the digital twin to generate the one or more updates.
39. The system of claim 37, wherein the agent is configured to perform a goal based optimization, wherein the updates are a result of performing the goal based optimization.
17. The one or more storage devices of claim 15, wherein the agent is configured to perform a goal based optimization, wherein the one or more updates are a result of performing the goal based optimization.
40. The system of claim 37, wherein a type of the one entity is linked to the particular type of the agent.
15. … wherein a type of the one entity is linked to the particular type of the agent…


Claim Objections
Claim 33 is objected to because of the following informalities:  In line 4, it appears “,,” should be “,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knight et al. U.S. Patent 10,798,175.
Regarding claims 21, 31 and 37, Knight discloses a building system of a building comprising one or more storage devices, the one or more storage devices storing a digital twin of the building thereon, wherein the digital twin comprises a contextual description of the building representing a plurality of entities (e.g. sensor, actuator, controller, devices) of the building, wherein the digital twin includes a graph including a plurality of nodes representing the plurality of entities and a plurality of edges between the plurality of nodes representing relationships between the plurality of entities (e.g. col. 1-3, lines 36-67, 1-67 and 1-46; col. 6, lines 31-53; col. 12, lines 4-62; col. 13-15, lines 36-67, 1-67 and 1-7; col. 17-18, lines 40-67 and 1-57; Fig. 1, 2, 6 and 7), wherein the one or more storage devices have instructions stored thereon that, when executed by one or more processors, cause the one or more processors to: implement an agent (e.g. actor) for at least one entity of the plurality of entities, wherein the agent performs one or more operations on at least a portion of the digital twin to generate one or more operational settings (e.g. best or optimum points/setpoint/settings/device configuration) associated with the at least one entity (e.g. col. 1-3, lines 36-67, 1-67 and 1-46; col. 6, lines 31-53; col. 12, lines 4-62; col. 13-15, lines 36-67, 1-67 and 1-7; col. 17-18, lines 40-67 and 1-57; Fig. 1, 2, 6 and 7); wherein the agent ingests the one or more operational settings into the digital twin (e.g. col. 1-3, lines 36-67, 1-67 and 1-46; col. 6, lines 31-53; col. 12, lines 4-62; col. 13-15, lines 36-67, 1-67 and 1-7; col. 17-18, lines 40-67 and 1-57; Fig. 1, 2, 6 and 7). Regarding claim 37, Knight further discloses a system wherein the agent performs one or more operations on at least a portion of the digital twin to generate one or more updates (e.g. updated device configuration) associated with the at least one entity (e.g. col. 1-3, lines 36-67, 1-67 and 1-46; col. 6, lines 31-53; col. 12, lines 4-62; col. 13-15, lines 36-67, 1-67 and 1-7; col. 17-18, lines 40-67 and 1-57; Fig. 1, 2, 6 and 7); wherein the agent ingests the one or more updates into the digital twin (e.g. col. 1-3, lines 36-67, 1-67 and 1-46; col. 6, lines 31-53; col. 12, lines 4-62; col. 13-15, lines 36-67, 1-67 and 1-7; col. 17-18, lines 40-67 and 1-57; Fig. 1, 2, 6 and 7).
 	Regarding claims 22 and 39, Knight discloses the building system of claim 21, wherein the agent is configured to perform a goal based optimization, wherein the one or more operational settings are a result of performing the goal based optimization (e.g. col. 1-3, lines 36-67, 1-67 and 1-46; col. 6, lines 31-53; col. 12, lines 4-62; col. 13-15, lines 36-67, 1-67 and 1-7; col. 17-18, lines 40-67 and 1-57; Fig. 1, 2, 6 and 7).
 	Regarding claim 23, Knight discloses the building system of claim 21, wherein the agent is configured to: store one or more channel subscriptions and one or more channel publication assignments (e.g. col. 1-3, lines 36-67, 1-67 and 1-46; col. 6, lines 31-53; col. 12, lines 4-62; col. 13-15, lines 36-67, 1-67 and 1-7; col. 17-18, lines 40-67 and 1-57; Fig. 1, 2, 6 and 7); subscribe to one or more channels based on the one or more channel subscriptions to receive first data published on the one or more channels by one or more other agents (e.g. col. 1-3, lines 36-67, 1-67 and 1-46; col. 6, lines 31-53; col. 12, lines 4-62; col. 13-15, lines 36-67, 1-67 and 1-7; col. 17-18, lines 40-67 and 1-57; Fig. 1, 2, 6 and 7); and publish second data to the one or more channels based on the one or more channel publication assignments to publish the second data on the one or more channels to the one or more other agents (e.g. col. 1-3, lines 36-67, 1-67 and 1-46; col. 6, lines 31-53; col. 12, lines 4-62; col. 13-15, lines 36-67, 1-67 and 1-7; col. 17-18, lines 40-67 and 1-57; Fig. 1, 2, 6 and 7).
 	Regarding claims 24, 32 and 40, Knight discloses the building system of claim 21, wherein a type of the one entity is linked to a particular type of the agent (e.g. col. 1-3, lines 36-67, 1-67 and 1-46; col. 6, lines 31-53; col. 12, lines 4-62; col. 13-15, lines 36-67, 1-67 and 1-7; col. 17-18, lines 40-67 and 1-57; Fig. 1, 2, 6 and 7).
 	Regarding claims 25 and 33, Knight discloses the building system of claim 21, the agent is configured to: receive first data published on an agent communication channel by a second agent (e.g. other actor); identify, based on the first data, second data of the digital twin (e.g. col. 1-3, lines 36-67, 1-67 and 1-46; col. 6, lines 31-53; col. 12, lines 4-62; col. 13-15, lines 36-67, 1-67 and 1-7; col. 17-18, lines 40-67 and 1-57; Fig. 1, 2, 6 and 7); and execute an algorithm based on the first data and the second data (e.g. col. 1-3, lines 36-67, 1-67 and 1-46; col. 6, lines 31-53; col. 12, lines 4-62; col. 13-15, lines 36-67, 1-67 and 1-7; col. 17-18, lines 40-67 and 1-57; Fig. 1, 2, 6 and 7).
 	Regarding claims 26 and 34, Knight discloses the building system of claim 21, wherein the one or more storage devices store a plurality of agent templates (e.g. col. 15-16, lines 64-4; col. 16-17, lines 59-23); wherein the instructions cause the one or more processors to: determine whether to instantiate the agent by analyzing the digital twin (e.g. col. 15-16, lines 64-4; col. 16-17, lines 59-23); select an agent template from the plurality of agent templates in response to a determination to instantiate the agent (e.g. col. 15-16, lines 64-4; col. 16-17, lines 59-23); and instantiate the agent based on the agent template (e.g. col. 15-16, lines 64-4; col. 16-17, lines 59-23).
 	Regarding claims 27, 35 and 38, Knight discloses the building system of claim 21, wherein the agent is configured to: retrieve the portion of the digital twin associated with an algorithm executed by the agent (e.g. col. 1-3, lines 36-67, 1-67 and 1-46; col. 6, lines 31-53; col. 12, lines 4-62; col. 13-15, lines 36-67, 1-67 and 1-7; col. 17-18, lines 40-67 and 1-57; Fig. 1, 2, 6 and 7); and execute the algorithm based on the portion of the digital twin to generate the one or more operational settings (e.g. col. 1-3, lines 36-67, 1-67 and 1-46; col. 6, lines 31-53; col. 12, lines 4-62; col. 13-15, lines 36-67, 1-67 and 1-7; col. 17-18, lines 40-67 and 1-57; Fig. 1, 2, 6 and 7).
 	Regarding claim 28, Knight discloses the building system of claim 21, wherein the building system further comprises a device, wherein the device is configured to run the agent, wherein the device is at least one of a sensor, an actuator, or a controller (e.g. col. 1-3, lines 36-67, 1-67 and 1-46; col. 6, lines 31-53; col. 12, lines 4-62; col. 13-15, lines 36-67, 1-67 and 1-7; col. 17-18, lines 40-67 and 1-57; Fig. 1, 2, 6 and 7).
 	Regarding claim 29, Knight discloses the building system of claim 21, wherein the instructions cause the one or more processors to run the agent (e.g. col. 1-3, lines 36-67, 1-67 and 1-46; col. 6, lines 31-53; col. 12, lines 4-62; col. 13-15, lines 36-67, 1-67 and 1-7; col. 17-18, lines 40-67 and 1-57; Fig. 1, 2, 6 and 7).
 	Regarding claims 30 and 36, Knight discloses the building system of claim 21, wherein the plurality of entities of the building comprise at least one of building equipment, spaces, or people (e.g. col. 1-3, lines 36-67, 1-67 and 1-46; col. 6, lines 31-53; col. 12, lines 4-62; col. 13-15, lines 36-67, 1-67 and 1-7; col. 17-18, lines 40-67 and 1-57; Fig. 1, 2, 6 and 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
September 7, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116